     Case 2:20-cv-01048-WBS-DMC Document 20 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE PAUL VIGIL, JR.,                             No. 2:20-CV-1048-WBS-DMC-P
12                         Petitioner,
13               v.                                       ORDER
14    JOE A. LIZARRAGA,
15                         Respondent.
16

17                    Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for leave to

19   proceed in forma pauperis (ECF No. 14). Petitioner has submitted the affidavit required by 28

20   U.S.C. § 1915(a) showing that Petitioner is unable to prepay fees and costs or give security

21   therefor.

22                    Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for leave to

23   proceed in forma pauperis (ECF No. 14) is granted.

24   Dated: October 19, 2020
                                                              ____________________________________
25                                                            DENNIS M. COTA
26                                                            UNITED STATES MAGISTRATE JUDGE

27

28
                                                          1
